Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 20 and 21 are objected to because of the following informalities:  Claims 20 and 21 are dependent on canceled claim 14.
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.   	Claim 19 is rejected under 35 U.S.C. 101, as the claimed invention is directed to non-statutory subject matter.

5. 	Regarding dependent claim 19, the “computer readable storage medium” in the claim could be embodied as a signal, causing a signal per se to fall under the 
scope of the invention, which represents non-patentable subject matter. When the specification is silent as to whether the medium comprises transitory computer readable 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non- transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning
of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See /n re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and /interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Examiner suggests claiming "a non-transitory computer readable medium."


Allowable Subject Matter
6.     	Claims 1-13 and 18 are allowed over prior art.


7.	Claim 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  The prior art fail to teach the particular limitation in combination with all the other limitations of the
 claim with respect to claim 1, allocating a corresponding second wireless channel resource to each of the base stations in the base station group based on the distance relationship, wherein the second wireless channel resource is configured for the base station to establish communication with at least one electronic label associated therewith, and with respect to claims 9 and 18,  receiving an allocated second wireless channel resource from the central management device, wherein the second wireless channel resource is a wireless channel resource corresponding to the base station and allocated to the base station by the central management device based on a distance relationship between the base station and the other base stations, the second wireless channel resource is configured for the base station to establish communication with at least one electronic label associated therewith, and the distance relationship is determined by the central management device based on the energy information.
	The dependent claims depend on independent claims 1, 9 and 19, therefore, the dependent claims contain allowable subject matter as well.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
March 22, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467